Citation Nr: 1601166	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for human immunodeficiency virus (HIV).

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, secondary to residuals of burns to the hands and face.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to residuals of burns to the hands and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1983.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and then in New York, New York.  The case was remanded by the Board in March 2012.  The Veteran withdrew a recent hearing request in February 2015.  The Veteran is represented by the Disabled American Veterans, and the agreement on file between him and an attorney was limited to assistance obtaining a copy of his claims file.

The Board has reviewed the paper claims file in this matter, along with supplemental documentation in the Virtual VA and Veterans Benefit Management System (VBMS) electronic databases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran describes symptoms of peripheral neuropathy, indicating he may have the condition.  He should undergo VA examination on whether peripheral neuropathy has a secondary relationship to service-connected burn residuals of the hands and face.  

Medical records recently obtained from the Federal Bureau of Prisons show that when seen in 2004, the Veteran stated that he believed that an inservice blood transfusion was the source of his HIV infection.  The Veteran should, however, be invited to provide greater detail the circumstances of any inservice blood transfusion so that the AOJ can attempt to obtain further record of it, followed by VA examination as to whether onset of infection had a connection  with active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Request from the Veteran further details as to the approximate date and location, medical reason for, and other circumstances of receiving a blood transfusion during service.  Based on information received, if there is likelihood that additional treatment records would document the blood transfusion beyond the existing service treatment records then take all necessary steps to acquire those records.  If the RO cannot locate records identified it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter schedule the Veteran for VA neurological examination.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All indicated studies and tests should be performed.  Following examination of the Veteran, the examiner should address whether the Veteran currently suffers from peripheral neuropathy in his upper and/or lower extremities.  If so, the examiner must opine whether it is at least as likely as not that the disorder is caused by or permanently worsened by service- connected residuals of burns to the hands and face.  A complete rationale must be given for the opinion provided.  If however, an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

4.  The appellant should also be scheduled for an examination by an infectious disease specialist.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All indicated studies and tests should be performed.  A detailed clinical interview should be conducted with the Veteran for relevant medical history.  Following complete examination of the Veteran, the examiner must opine whether it is at least as likely as not that an HIV infection was incurred during the appellant's active military service.  

Appropriate consideration must be given to all potential risk factors the Veteran has identified as the source of his HIV infection.  In this regard, as noted in March 2004, the appellant stated that he believed that an inservice blood transfusion was the source for his infection.  In contrast, during an October 2008 HELP/PSI assessment conducted in the Bronx, New York, the Veteran reported a history of crack cocaine use, being molested by a neighbor, and homosexual contact.  At that time the appellant stated that he believed that homosexual contact was the source of his infection.  In 2008 the appellant did not mention receiving a blood transfusion while on active duty.  A complete rationale must be given for any opinion provided.  If however, an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5.  The AOJ must then review all examinations and all development efforts.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication. 

6.  Then redjudicate the claims on appeal, based on all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




